WHEELER, District Judge.
This suit is brought upon patent No. 405,874, dated June 25, 1889, and granted to the plaintiff, for celluloid bindings of leather for card cases and book covers. The defenses set up in the answer are, in substance, that the specification is insufficient; that, to deceive the public, it was made to contain too much, — with denials that the invention was of any utility; that it was, “in any respect, novel”; and of infringement. The defenses set up wholly fail, and the denials, except as to novelty, are overcome; and as no prior knowledge and use by any person is set up, with place, as required by the statute, or at all, the question of novelty rests upon this general denial, to be determined, as to pat-entability, upon common knowledge. Celluloid sheets apparently were not, and, from their frangibility,' could not well be, used for these purposes without such bindings; for they could not be held by stitches, nor otherwise held in place. The plaintiff discovered that they could be sewed between leather bindings, and be held by the stitches. For .this discovery, and the combination of these parts in this way into these new articles of manufacture, she was awarded this patent. Binding the edges of material with other material to hold or strengthen it was not at all new, and a patent for this only would wholly fail. But here was peculiar material, not used before by being sewed, nor practically sewable alone, made sewable and brought into use by this invention. This does not appear to be a merely mechanical double use, but a new use brought about by contrivance, experiment, and adaptation. Such bringing to a new use seems to be patentable. Potts v. Creager, 155 U. S. 597, 15 Sup. Ct. 194. Decree for plaintiff.